DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: the response filed on 02-28-2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,217 by Bodireddy et al. in view of U.S. Publication No. 2011/0213997 by Kansal et al. 
As per claims 1, 19 Bodireddy et al. discloses a system for data processing, comprising: 
a plurality of data center nodes, each data center node having an associated power requirement; (server nodes 110 [Fig 1) where each server node is allocated with a “power budget” limit for consumption that varies based on its assigned priority [abstract] )  

wherein the processor is configured by the dynamic power capping system to implement one or more algorithms that cause the processor to determine a power requirement for each of the plurality of data center nodes and to implement a power setting at each of the plurality of data center nodes that corresponds to the power requirement for the data center node. (Abstract states that “ A power management application running in a Chassis Management Controller reads utilization values of each server node dynamically in real time and assigns a respective priority to each server node based on its utilization value.  The range of the utilization values is divided into terciles and the corresponding priorities assigned to the terciles are as HIGH, MEDIUM and LOW.  The priorities are uses as guidelines for allocating power from a manageable power budget to each server node…..Care is taken that a HIGH priority server node always receives its maximum power consumption rate, with the LOW priority server node receiving no less than its maximum power consumption rate.  The MEDIUM priority server node receives at least the mean between its maximum and minimum power consumption rate.” Therefore, to a PHIOSITA this means that the CMC first determines the utilization values for each server node and based on that assigns a power requirement that is commensurate to the utilization values. On some server nodes that power requirement is assigned as having a “maximum” power consumption rate, whereas other server nodes the power requirement may be assigned with “no less than its maximum” or between “maximum and minimum power consumption rate”. 

However, Kansal et al. explicitly discloses a plurality of virtual machines and optimizing a number of virtual machines at each node. (¶s [0104] & [0105] state that “ [0105] A first option is that the virtual machines that are exceeding their power budget are throttled to the power level that allows the server to be within its allocated capacity (box 765).  Throttling may be implemented by reducing the amount of CPU time allocated to that VM.  A second option is that the virtual machines are allowed to operate at higher power but some other lower priority virtual machines are throttled to reduce overall power usage (box 770).  For example, a revenue generating virtual machine may be allowed to run above its budget and some background tasks may be throttled temporarily.  A third option is that one or more virtual machines are migrated from this server to another server that has excess capacity (box 775).  A fourth option is that one or more virtual machines are shut down to be executed later (box 780).  Additional options, which are not shown in FIG. 7, include reducing the number of requests being submitted to the virtual machines, and increasing the number of virtual machines on other servers where excess power capacity. [0106] In other embodiments of the power capping module 220, a variation of the above method is used.  In reality, the virtual machines (or the applications hosted on the virtual machines) have a variable user load.  The peak user load occurs only for a small duration of the day and at other times they are operating below peak.  In effect the peak of the sum of the power usages of the virtual machine is lower than the sum of the peaks of the power usages.  Also, 
server power capacity is exceeded, an appropriate action similar to the above method (such as throttling individual VMs, migrating VMs to other servers, and so forth) is used.” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy et al. and Kansal et al. because both references are in the same field of endeavor. Kansal’s teaching optimizing power with VMs would enhance Bodireddy's system by allowing the system to maintain a certain processing quality while at the same preventing server failures due to excess power usage. 

As per claim 19, Bodireddy discloses a method for data processing, comprising: assigning a power setting at each of a plurality of data center nodes; ; (server nodes 110 [Fig 1) where each server node is allocated with a “power budget” limit for consumption that varies based on its assigned priority [abstract] )  
determining a modified power requirement for each of the plurality of data center nodes using one or more algorithms on a processor as a function of power usage data; and . (Abstract states that “ A power management application running in a Chassis Management Controller reads utilization values of each server node dynamically in real time and assigns a respective priority to each server node based on its utilization value.  The range of the utilization values is divided into terciles and the corresponding uses as guidelines for allocating power from a manageable power budget to each server node…..Care is taken that a HIGH priority server node always receives its maximum power consumption rate, with the LOW priority server node receiving no less than its maximum power consumption rate.  The MEDIUM priority server node receives at least the mean between its maximum and minimum power consumption rate.” Therefore, to a PHIOSITA this means that the CMC first determines the utilization values for each server node and based on that assigns a power requirement that is commensurate to the utilization values. On some server nodes that power requirement is assigned as having a “maximum” power consumption rate, whereas other server nodes the power requirement may be assigned with “no less than its maximum” or between “maximum and minimum power consumption rate”. 
modifying the power setting for each of the plurality of data center nodes as a function of the modified power requirement . (Abstract states that “ A power management application running in a Chassis Management Controller reads utilization values of each server node dynamically in real time and assigns a respective priority to each server node based on its utilization value.  The range of the utilization values is divided into terciles and the corresponding priorities assigned to the terciles are as HIGH, MEDIUM and LOW.  The priorities are uses as guidelines for allocating power from a manageable power budget to each server node…..Care is taken that a HIGH priority server node always receives its maximum power consumption rate, with the LOW priority server node receiving no less than its maximum power consumption rate.  The MEDIUM priority server node receives at least the mean between its maximum and 
Bodireddy does not distinctly discloses modified power requirement for a number of virtual machines operating on each node.
However, Kansal et al. explicitly discloses modified power requirement for a number of virtual machines operating on each node. (Kansal; ¶s [0104] & [0105] state that “ [0105] A first option is that the virtual machines that are exceeding their power budget are throttled to the power level that allows the server to be within its allocated capacity (box 765).  Throttling may be implemented by reducing the amount of CPU time allocated to that VM.  A second option is that the virtual machines are allowed to operate at higher power but some other lower priority virtual machines are throttled to reduce overall power usage (box 770).  For example, a revenue generating virtual machine may be allowed to run above its budget and some background tasks may be throttled temporarily.  A third option is that one or more virtual machines are migrated from this server to another server that has excess capacity (box 775).  A fourth option is that one or more virtual machines are shut down to be executed later (box 780).  Additional options, which are not shown in FIG. 7, include reducing the number of requests being submitted to the virtual machines, and increasing the number of virtual machines on other servers where excess power capacity. [0106] In other embodiments power capping module 220, a variation of the above method is used.  In reality, the virtual machines (or the applications hosted on the virtual machines) have a variable user load.  The peak user load occurs only for a small duration of the day and at other times they are operating below peak.  In effect the peak of the sum of the power usages of the virtual machine is lower than the sum of the peaks of the power usages.  Also, 
the peak load of multiple virtual machines sharing a server may occur at different times.  Hence, rather than allocating power capacity for peak load, some embodiments of the power capping module 220 allocate power capacity for a level lower than the peak.  When the server power capacity is exceeded, an appropriate action similar to the above method (such as throttling individual VMs, migrating VMs to other servers, and so forth) is used.” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy et al. and Kansal et al. because both references are in the same field of endeavor. Kansal’s teaching optimizing power with VMs would enhance Bodireddy's system by allowing the system to maintain a certain processing quality while at the same preventing server failures due to excess power usage. 

As per claim 2 Bodireddy as modified discloses wherein the power setting at each of the plurality data center nodes comprises a plurality of different power settings, and (Bodireddy; Col 3 lines 54-64 states that “The power management application (or policies) 104 that runs in the CMC reads each server node's utilization value and assigns priority to each server node based on its utilization value.  The assigned or virtual machines that are exceeding their power budget are throttled to the power level that allows the server to be within its allocated capacity (box 765).  Throttling may be implemented by reducing the amount of CPU time allocated to that VM.  A second option is that the virtual machines are allowed to operate at higher power but some other lower priority virtual machines are throttled to reduce overall power usage (box 770).  For example, a revenue generating virtual machine may be allowed to run above its budget and some background tasks may be throttled temporarily.  A third option is that one or more virtual machines are migrated from this server to another server that has excess capacity (box 775).  A fourth option is that one or more virtual machines are shut down to be executed later (box 780).  Additional options, which are not shown in FIG. 7, include reducing the number of requests being submitted to the virtual machines, and increasing the number of virtual machines on other servers where excess power capacity. [0106] In other embodiments of the power capping module 220, a variation of the above method is used.  In reality, the virtual machines (or the applications hosted on the virtual machines) have a variable user load.  The peak user load occurs only for a small duration of the day and at other times they are operating below peak.  In effect the peak of the sum of the power usages of the virtual machine is lower than the sum of the peaks of the power usages.  Also, 
the peak load of multiple virtual machines sharing a server may occur at different times.  Hence, rather than allocating power capacity for peak load, some embodiments of the power capping module 220 allocate power capacity for a level lower than the peak.  When the server power capacity is exceeded, an appropriate action similar to the above method (such as throttling individual VMs, migrating VMs to other servers, and so forth) is used.”
As per claim 3, Bodireddy as modified discloses wherein the dynamic power capping system is configured to monitor the power requirement at each data center node over time and to adjust the power setting as a function of a change in power requirements over time. (Abstarct states that “Chassis Management Controller reads utilization values of each server node dynamically in real time”. Stated differently, the chassis “may contain any number of server nodes with utilization values that are monitored and change over time”. Accordingly, the power requirement are changed based on said utilization values. For example, col 8 lines 34-49 describe these different server node in the first subset with HIGH priority then receives maximum power from the manageable power.  Each server node in the second subset with MEDIUM priority may then receive at least the respective mean power associated with each server node, in accordance with FIGS. 4 and 5 and as described above, so that the total mean power for all MEDIUM priority server nodes in a chassis becomes at least the sum of the mean power for each server with MEDIUM priority.  Likewise, each server node in the third subset with LOW priority then receives at least the minimum power from the remaining manageable power.”
As per claims 5, Bodireddy as modified discloses wherein the dynamic power capping system further comprises a data collection system operating on the processor, (Abstarct states that “Chassis Management Controller reads utilization values of each server node dynamically in real time”. Stated differently, the chassis “may contain any number of server nodes with utilization values that are monitored”. This to ordinary skill means polling)  wherein the processor is configured by the data collection system to implement one or more algorithms that cause the processor to transmit a poll to each of a plurality of data center nodes, to receive a response from each of the plurality of data center nodes and to store the responses in a data structure associated with each respective data center node.  (Fig. 1 illustrates where the chassis receives utilization values from each server node. Accordingly, the system is further configured to “In some cases, the algorithm might have to take a weighted average of the different types of utilization as a part of the feedback loop” (e.g., “ccontinuously monitor”) and “The policies of the CMC 102 for assigning power limits and priorities reside at 104, which may include a memory for storing applicable processes and algorithms” col 3 lines 0 
As per claim 6, Bodireddy as modified discloses wherein the dynamic power capping system further comprises a statistics prediction system operating on the processor, wherein the processor is configured by the statistics prediction system to implement one or more algorithms that cause the processor to process a plurality of energy poll data sets (“Chassis Management Controller reads utilization values of each server node dynamically in real time”. Stated differently, the chassis “may contain any number of server nodes with utilization values that are monitored”. This to ordinary skill means polling for assigning power consumption)  Furthermore, Fig. 1 illustrates where the chassis receives utilization values from each server node and processes them for assigning power consumption level. Accordingly, the system is further configured  to “The policies of the CMC 102 for assigning power limits and priorities reside at 104, which may include a memory for storing applicable processes and algorithms” col 3 lines 0 and 51-53, respectively. Additionally, Col 9 lines 52-56. The stored data collected to memory of the chassis may be used to perform “machine learning1” that requires “big data”) and to generate a predicted energy usage at one or more future times. (Col 8 lines 8-14 states that “ The system may also be structured to that the threshold or thresholds are set or adjusted dynamically.  Dynamic thresholding may for example be based at least in part on present, past, and/or predicted future loading, Quality of Service (QOS) indicators or factors, or other measures or parameters” For example, the Office submits that Fig 5 illustrates different thresholds, which may be 
As per claim 20, Bodireddy as modified discloses wherein modifying the power setting for each of the plurality of data center nodes as the function of the modified power requirement and the number of virtual machines operating on each node comprises modifying the power setting for each of the plurality of data center nodes as the function of the modified power requirement and a number of transferred virtual machines. (Bodireddy: Abstract states that “ A power management application running in a Chassis Management Controller reads utilization values of each server node dynamically in real time and assigns a respective priority to each server node based on its utilization value.  The range of the utilization values is divided into terciles and the corresponding priorities assigned to the terciles are as HIGH, MEDIUM and LOW.  The priorities are uses as guidelines for allocating power from a manageable power budget to each server node…..Care is taken that a HIGH priority server node always receives its maximum power consumption rate, with the LOW priority server node receiving no less than its maximum power consumption rate.  The MEDIUM priority server node receives at least the mean between its maximum and minimum power consumption rate.” Therefore, to a PHIOSITA this means that the CMC first determines the utilization values for each server node and based on that assigns a power requirement that is commensurate to the utilization values. On some server nodes that power requirement is assigned as having a “maximum” power consumption rate, whereas other server nodes the power requirement may be assigned with “no less than its maximum” or between “maximum and minimum power consumption rate”. ) ((Kansal; ¶s [0104] & virtual machines that are exceeding their power budget are throttled to the power level that allows the server to be within its allocated capacity (box 765).  Throttling may be implemented by reducing the amount of CPU time allocated to that VM.  A second option is that the virtual machines are allowed to operate at higher power but some other lower priority virtual machines are throttled to reduce overall power usage (box 770).  For example, a revenue generating virtual machine may be allowed to run above its budget and some background tasks may be throttled temporarily.  A third option is that one or more virtual machines are migrated from this server to another server that has excess capacity (box 775).  A fourth option is that one or more virtual machines are shut down to be executed later (box 780).  Additional options, which are not shown in FIG. 7, include reducing the number of requests being submitted to the virtual machines, and increasing the number of virtual machines on other servers where excess power capacity. [0106] In other embodiments of the power capping module 220, a variation of the above method is used.  In reality, the virtual machines (or the applications hosted on the virtual machines) have a variable user load.  The peak user load occurs only for a small duration of the day and at other times they are operating below peak.  In effect the peak of the sum of the power usages of the virtual machine is lower than the sum of the peaks of the power usages.  Also, 
the peak load of multiple virtual machines sharing a server may occur at different times.  Hence, rather than allocating power capacity for peak load, some embodiments of the power capping module 220 allocate power capacity for a level lower than the peak.  When the server power capacity is exceeded, an appropriate action similar to the above method (such as throttling individual VMs, migrating VMs to other servers, and so forth) is used.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,217 by Bodireddy et al. in view of U.S. Publication No. 2011/0213997 by Kansal et al. and further view of U.S. Publication No. 2019/0332155 by Humphrey et al. 

As per claims 4,Bodireddy as modfield does distinctly discloses where the system is further configured to identify a power excursion that exceeds a predetermined level for a short period of time and to omit the power excursion from the adjusted power setting.  
However, Humphrey et al. explicitly discloses a system to identify a power excursion that exceeds a predetermined level for a short period of time and to omit the power excursion from the adjusted power setting. (¶ [0024] states that “One alert may notify the controller 104 of an overcurrent of a certain range.  The controller 104 may then associate that range with the corresponding time period.  Once the range and time overcurrent to persist for the time period associated with that range.  If the overcurrent does not cease within the time period, the controller 104 may throttle the power to the server 100”. In other words, throttling is not performed when the overcurrent persists within a time period, thus no power adjustment. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy as modified and Humphrey et al. because both references are in the same field of endeavor. Humphrey’s teaching of not throttling the power within an time period when detecting an overcurrent would enhance Bodireddy's system by allowing the system to process data uninterrupted thus improving data processing efficiency. 

As per claims 7,  Bodireddy as modified discloses wherein the dynamic power capping system further comprises a dynamic capping system operating on the processor, wherein the processor is configured by the dynamic capping system to implement one or more algorithms that cause the processor to [[include] ]one or more energy poll data sets from a power cap calculation. (Abstract states that “Chassis Management Controller reads utilization values of each server node dynamically in real time” and based on those values “allocated power limits” to each server nodes [Figs. 1-2] 
 Bodireddy as modified does not distinctly discloses the concept where the system can exclude one or more energy poll data sets from a power cap calculation.
Humphrey et al. explicitly discloses a system to exclude one or more energy poll data sets from a power cap calculation. (¶ [0024] states that “One alert may notify the controller 104 of an overcurrent of a certain range.  The controller 104 may then associate that range with the corresponding time period.  Once the range and time period of the overcurrent are properly recognized, the controller 104 may allow the overcurrent to persist for the time period associated with that range.  If the overcurrent does not cease within the time period, the controller 104 may throttle the power to the server 100”. In other words, throttling is not performed when the overcurrent persists within a time period, thus no power adjustment. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy et al. and Humphrey et al. because both references are in the same field of endeavor. Humphrey’s teaching of not throttling the power within an time period when detecting an overcurrent would enhance Bodireddy's system by allowing the system to process data uninterrupted thus improving data processing efficiency. 
As per claim 8, Bodireddy as modified discloses wherein wherein the dynamic power capping system further comprises [[a]] processor, wherein the processor is configured to implement one or more algorithms that cause the processor to process a plurality of energy poll data sets to generate a power setting level.  (Abstract states that “Chassis Management Controller reads utilization values of each server node dynamically in real time” and based on those values “allocated power limits” to each server nodes [Figs. 1-2]

However, Humphrey et al. explicitly discloses a system to wherein the processor is configured by the spike smoothing system to implement one or more algorithms that cause the processor to process a plurality of energy poll data sets to generate a power setting level. (¶ [0024] states that “One alert may notify the controller 104 of an overcurrent of a certain range.  The controller 104 may then associate that range with the corresponding time period.  Once the range and time period of the overcurrent are properly recognized, the controller 104 may allow the overcurrent to persist for the time period associated with that range.  If the overcurrent does not cease within the time period, the controller 104 may throttle the power to the server 100”. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy et al. and Humphrey et al. because both references are in the same field of endeavor. Humphrey’s teaching of throttling the power outside of a time period when detecting an overcurrent would enhance Bodireddy's system by preventing damage from long extended periods of overcurrent load, thus improving system reliability. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,217 by Bodireddy et al. in view of U.S. Publication No. 2011/0213997 by Kansal et al. and further view of U.S. Publication No. 2017/0255240 by Matteson et al. 


However, Matteson et al. discloses power capping system further comprises an accuracy improvement system operating on the processor, wherein the processor is configured by the accuracy improvement system to implement one or more algorithms that cause the processor to compare a predicted power usage to an actual power usage and to modify a power setting if a difference between the predicted power usage and the actual power usage is outside of a tolerance. (¶ [0027] states that “the method may measure an actual change in power consumption efficiency as a result of performing the additional workload on the identified server, and compare the predicted power consumption efficiency change to the actual power consumption efficiency change.  Accordingly, the curve of power consumption efficiency as a function 
of capacity utilization may be modified to better represent the actual change 
in power consumption efficiency as a result of performing the additional 
workload on the identified server” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy as modified and Matteson et al. because both references are in the same field of endeavor. Matteson’s teaching of adjusting . 

Claims 10-12, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,217 by Bodireddy et al. in view of U.S. Publication No. 2020/0042068 by Rong et al.

As per claim 10, Bodireddy et al. discloses a method for data processing, comprising: 
assigning a power setting at each of a plurality of data center nodes; (abstarct states that “Care is taken that a HIGH priority server node always receives its maximum power consumption rate, with the LOW priority server node receiving no less than its maximum power consumption rate.  The MEDIUM priority server node receives at least the mean between its maximum and minimum power consumption rate”. 
determining a modified power requirement for each of the plurality of data center nodes using one or more algorithms on a processor as a function of power usage data; and ( Abstract states that “A power management application running in a Chassis Management Controller reads utilization values of each server node dynamically in real time and assigns a respective priority to each server node based on its utilization value.” Based on real time monitoring of utilization values-where a utilization value is a function of workload per unit time-the power is modified accordingly to each the server node [Fig 5]  
Chassis Management Controller reads utilization values of each server node dynamically in real time and assigns a respective priority to each server node based on its utilization value.  The range of the utilization values is divided into terciles and the corresponding priorities assigned to the terciles are as HIGH, MEDIUM and LOW.  The priorities are uses as guidelines for allocating power from a manageable power budget to each server node…..Care is taken that a HIGH priority server node always receives its maximum power consumption rate, with the LOW priority server node receiving no less than its maximum power consumption rate.  The MEDIUM priority server node receives at least the mean between its maximum and minimum power consumption rate” [abstract] 
Bodireddy does not disclose modifying power as part of a group of node clusters.
However, Rong et al. discloses modifying power as part of a group of node clusters. (¶s [0013]-[0015] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy et al. and Rong et al. because both references are in the same field of endeavor. Rong’s teaching of controlling power budgeting as a part of node clusters would enhance Bodireddy's system by allowing the system to allocate power based on the rated power supply capacity associated with that specific cluster computer.
As per claim 11, Bodireddy as modified discloses wherein the power setting at each of the plurality data center node clusters comprises a plurality of different power 

As per claim 12, Bodireddy as modified discloses: monitoring the power requirement at each data center node cluster over time using the processor; and adjusting the power setting as a function of a change in power requirements over time using the processor. (Bodireddy; Abstarct states that “Chassis Management Controller reads utilization values of each server node dynamically in real time”. Stated differently, server node in the first subset with HIGH priority then receives maximum power from the manageable power.  Each server node in the second subset with MEDIUM priority may then receive at least the respective mean power associated with each server node, in accordance with FIGS. 4 and 5 and as described above, so that the total mean power for all MEDIUM priority server nodes in a chassis becomes at least the sum of the mean power for each server with MEDIUM priority.  Likewise, each server node in the third subset with LOW priority then receives at least the minimum power from the remaining manageable power.”) , (Rong; (¶s [0013]-[0015] )
As per claim 14, Bodireddy as modified discloses: transmitting a poll to each of a plurality of data center node clsuters using the processor; (Bodireddy; Abstarct states that “Chassis Management Controller reads utilization values of each server node dynamically in real time”. Stated differently, the chassis “may contain any number of server nodes with utilization values that are monitored”. This to ordinary skill means polling)  receiving a response from each of the plurality of data center node clusters using the processor; and storing the responses in a data structure associated with each respective data center node using the processor. (Bodireddy; Fig. 1 illustrates where the chassis receives utilization values from each server node. Accordingly, the system is further configured to “In some cases, the algorithm might have to take a weighted average of the different types of utilization as a part of the feedback loop” (e.g., may include a memory for storing applicable processes and algorithms” col 3 lines 0 and 51-53, respectively. Additionally, Col 9 lines 52-56. The stored data collected to memory of the chassis may used to perform “machine learning” that requires “big data”.) ((Rong; (¶s [0013]-[0015], abstract )
As per claim 17, Bodireddy as modified discloses: process a plurality of energy poll data sets using the processor; and generating a power setting level using the processor as a function of the processed energy poll data sets. (Bodireddy ; “Chassis Management Controller reads utilization values of each server node dynamically in real time”. Stated differently, the chassis “may contain any number of server nodes with utilization values that are monitored”. This to ordinary skill means polling for assigning power consumption)  Furthermore, Fig. 1 illustrates where the chassis receives utilization values from each server node and processes them for assigning power consumption level. Accordingly, the system is further configured  to “The policies of the CMC 102 for assigning power limits and priorities reside at 104, which may include a memory for storing applicable processes and algorithms” col 3 lines 0 and 51-53, respectively. Additionally, Col 9 lines 52-56. The stored data collected to memory of the chassis may be used to perform “machine learning” that requires “big data”) and to generate a predicted energy usage at one or more future times. (Col 8 lines 8-14 states that “ The system may also be structured to that the threshold or thresholds are set or adjusted dynamically.  Dynamic thresholding may for example be based at least in part on present, past, and/or predicted future loading, Quality of Service (QOS) indicators or factors, or other measures or parameters” For example, the Office submits that Fig 5 .

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,217 by Bodireddy et al. in view of in view of U.S. Publication No. 2020/0042068 by Rong et al. and further view of U.S. Publication No. 2019/0332155 by Humphrey et al. 

As per claim 13,Bodireddy as modified does distinctly discloses where the system is further configured to identify a power excursion that exceeds a predetermined level for a short period of time and to omit the power excursion from the adjusted power setting.  
However, Humphrey et al. explicitly discloses a system to identify a power excursion that exceeds a predetermined level for a short period of time and to omit the power excursion from the adjusted power setting. (¶ [0024] states that “One alert may notify the controller 104 of an overcurrent of a certain range.  The controller 104 may then associate that range with the corresponding time period.  Once the range and time period of the overcurrent are properly recognized, the controller 104 may allow the overcurrent to persist for the time period associated with that range.  If the overcurrent does not cease within the time period, the controller 104 may throttle the power to the server 100”. In other words, throttling is not performed when the overcurrent persists within a time period, thus no power adjustment. 
. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,217 by Bodireddy et al. in view of U.S. Publication No. 2020/0042068 by Rong et al. and further view of U.S. Publication No. 2011/0213997 by Kansal et al. and further view of U.S. Publication No. 2019/0332155 by Humphrey et al.

As per claim 15, Bodireddy as modified discloses: processing a plurality of energy poll data sets using the processor; and generating a predicted energy usage at one or more future times as a function of the processed energy poll data sets using the processor. ([[include] ]one or more energy poll data sets from a power cap calculation. ((Abstarct states that “Chassis Management Controller reads utilization values of each server node dynamically in real time”. Stated differently, the chassis “may contain any number of server nodes with utilization values that are monitored”. This to ordinary skill means polling)  Abstract states that “Chassis Management Controller reads utilization values of each server node dynamically in real time” and based on those values “allocated power limits” to each server nodes [Figs. 1-2] 
one or more node clusters. (Rong; (¶s [0013]-[0015] ))

However, Humphrey et al. explicitly discloses a system to exclude one or more energy poll data sets from a power cap calculation. (¶ [0024] states that “One alert may notify the controller 104 of an overcurrent of a certain range.  The controller 104 may then associate that range with the corresponding time period.  Once the range and time period of the overcurrent are properly recognized, the controller 104 may allow the overcurrent to persist for the time period associated with that range.  If the overcurrent does not cease within the time period, the controller 104 may throttle the power to the server 100”. In other words, throttling is not performed when the overcurrent persists within a time period, thus no power adjustment. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy et al. and Humphrey et al. because both references are in the same field of endeavor. Humphrey’s teaching of not throttling the power within an time period when detecting an overcurrent would enhance Bodireddy's system by allowing the system to process data uninterrupted thus improving data processing efficiency. 
Bodireddy as modified does not distinctly discloses modified power requirement for a number of virtual machines operating on each node.
However, Kansal et al. explicitly discloses modified power requirement for a number of virtual machines operating on each node. (Kansal; ¶s [0104] & [0105] state that “ [0105] A first option is that the virtual machines that are exceeding their power budget are throttled to the power level that allows the server to be within its allocated capacity (box 765).  Throttling may be implemented by reducing the amount of CPU time allocated to that VM.  A second option is that the virtual machines are allowed to operate at higher power but some other lower priority virtual machines are throttled to reduce overall power usage (box 770).  For example, a revenue generating virtual machine may be allowed to run above its budget and some background tasks may be throttled temporarily.  A third option is that one or more virtual machines are migrated from this server to another server that has excess capacity (box 775).  A fourth option is that one or more virtual machines are shut down to be executed later (box 780).  Additional options, which are not shown in FIG. 7, include reducing the number of requests being submitted to the virtual machines, and increasing the number of virtual machines on other servers where excess power capacity. [0106] In other embodiments of the power capping module 220, a variation of the above method is used.  In reality, the virtual machines (or the applications hosted on the virtual machines) have a variable user load.  The peak user load occurs only for a small duration of the day and at other times they are operating below peak.  In effect the peak of the sum of the power usages of the virtual machine is lower than the sum of the peaks of the power usages.  Also, 
the peak load of multiple virtual machines sharing a server may occur at different times.  Hence, rather than allocating power capacity for peak load, some embodiments of the power capping module 220 allocate power capacity for a level lower than the peak.  When the server power capacity is exceeded, an appropriate action similar to the above method (such as throttling individual VMs, migrating VMs to other servers, and so forth) is used.” 


As per claim 16, Bodireddy as modified discloses: excluding one or more energy poll data sets from a power cap calculation using the processor as a function of predetermined exclusion characteristics. (. Bodireddy; Abstract states that “Chassis Management Controller reads utilization values of each server node dynamically in real time” and based on those values “allocated power limits” to each server nodes [Figs. 1-2]  ((Humphrey: ¶ [0024] states that “One alert may notify the controller 104 of an overcurrent of a certain range.  The controller 104 may then associate that range with the corresponding time period.  Once the range and time period of the overcurrent are properly recognized, the controller 104 may allow the overcurrent to persist for the time period associated with that range.  If the overcurrent does not cease within the time period, the controller 104 may throttle the power to the server 100”. In other words, throttling is not performed when the overcurrent persists within a time period, thus no power adjustment. )

18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,423,217 by Bodireddy et al. in in view of U.S. Publication No. 2020/0042068 by Rong et al. and further view of U.S. Publication No. 2017/0255240 by Matteson et al. 

As per claim 18, Bodireddy as modified does not distinctly disclose  wherein the dynamic power capping system further comprises an accuracy improvement system operating on the processor, wherein the processor is configured by the accuracy improvement system to implement one or more algorithms that cause the processor to compare a predicted power usage to an actual power usage and to modify a power setting if a difference between the predicted power usage and the actual power usage is outside of a tolerance.  
However, Matteson et al. discloses power capping system further comprises an accuracy improvement system operating on the processor, wherein the processor is configured by the accuracy improvement system to implement one or more algorithms that cause the processor to compare a predicted power usage to an actual power usage and to modify a power setting if a difference between the predicted power usage and the actual power usage is outside of a tolerance. (¶ [0027] states that “the method may measure an actual change in power consumption efficiency as a result of performing the additional workload on the identified server, and compare the predicted power consumption efficiency change to the actual power consumption efficiency change.  Accordingly, the curve of power consumption efficiency as a function 
of capacity utilization may be modified to better represent the actual change 
in power consumption efficiency as a result of performing the additional 

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Bodireddy as modified and Matteson et al. because both references are in the same field of endeavor. Matteson’s teaching of adjusting power requirement based on comparison of current and predicted power consumption would enhance Bodireddy's system by eliminating any wasted power or power that is needed but not available, thus improving system functionality. 


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2015/0177813 by Bailey et al. which discloses the invention directed to a rack-level management controller receives power-usage data and operating parameters associated with processing nodes within separately-controlled blocks of the RIHS.  A power subsystem of the RIHS regulates an amount of power supplied to the processing 
nodes of the RIHS based on the power-usage data and operating parameters for the processing nodes and a total amount of available power for distribution within the RIHS.  In response to detecting a condition that reduces the total amount of available power for distribution within the IHS, the management controller autonomously initiates global throttling of the processing nodes within the IHS to reduce power consumption by at least one of the processing nodes.  

handling system nodes that share a common (e.g., capacity-limited) power supply 
or source of power.  The relative power consumption of the multiple information 
handling system nodes may be adjusted based on real time power consumption of 
each of the individual information handling system nodes, as well as the need 
for additional power by one or more of the individual information handling system nodes.  A group of multiple information handling system nodes may dynamically communicate power usage characteristics in a distributed manner between themselves to implement a peer-to-peer acknowledgement architecture, or alternatively may communicate power usage characteristics to a centralized power manager. 

	

Response to Arguments
Applicant's arguments filed on 02-28-2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        
Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	
	
	
	
	
	
	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine learning to one of ordinary skill means computational statistics.